 GROENDYKE TRANSPORT, INC.GroendykeTransport,Inc.andInternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America,Local Union No. 961. Case 27-CA-1670.April28,1967SUPPLEMENTAL DECISIONBY MEMBERS FANNING, BROWN, AND JENKINSOn June 9, 1964, the Regional Director for Region27 of the National Labor Relations Board issued aDecisionandDirectionofElection inCase27-RC-2613, finding appropriate a unit of alltruckdrivers employed by the Employer at itsDenver, Colorado, terminal. After an election wasduly conducted on August 3, 1964, the RegionalDirectorcertifiedInternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America, Local Union No. 961, as theexclusive bargaining representative in this unit.Thereafter, Respondent refused to bargain with theUnion on the ground that the unit found to beappropriate was not in fact an appropriate unit, andon the further ground that the election conducted inthe unit by mail ballot was not a secret election inconformity with National Labor Relations Board'sRules and Regulations, Series 8, as amended.On May 12, 1965, Trial Examiner David F. Doyleissued his Decision in the above-entitled proceeding,finding that the Respondent, by refusing to bargainwith the Union in this unit, had violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended. On September 8,1965, the National LaborRelations Board issued a Decision and Order, 154NLRB 1040, adopting the findings of the TrialExaminer, and ordering Respondent to bargain, uponrequest, with the Union.' On January 20, 1967, theUnited States Court of Appeals for the Tenth Circuitissued a decision, in which it rejected Respondent'scontention that the election conducted by mail ballotwas not a secret election in conformity with theRules and Regulations of the Board, but remandedthe case to the Board for further consideration of theunit issue.2Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.In remanding the case to the Board for furtherconsideration of the unit issue, the court stated thatthe 1951 Board decision was "distinctly relevant" tothe unit issue in the present case. Thus, the courtnoted that the Board had found no local managerial'Respondent sought to introduce into evidence the transcriptof testimony inIn the Matterof GroendykeTransport, Inc andGeneral Drivers,Chauffeursand Helpers Union 886,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America, AFL,92 NLRB 1332The Board adopted the231autonomy in the 1951 case, but had found localautonomy in the instant case. Relying onN.L.R.B. v.MetropolitanLifeInsurance Co.,380 U.S. 438, thecourt concluded that it was incumbent upon theBoard to articulate the reasons for its apparentlyinconsistent findings in the two cases involving thesame employer.We have accepted the court'sremand,and we have reconsidered our originaldecision in the instant case, the earlier decision intheunderlying representation case, the 1951representation case, and the entire record in theseproceedings, and we find no reason to modify ourunit holding in the instant case.The approval of a single-terminal bargaining unitin the instant case is entirely consistent with theBoard's 1951 decision,92 NLRB 1332.In that case,the Board rejected a requested unit comprised of thedrivers at three of Respondent's terminals. TheBoard noted there that the three terminals werewidely separated geographically;that they did notcorrespond to any functional or administrativedivision of the Respondent'soperation;that theemployees involved worked under pay rates andworking conditions which were identical with thoseof the employees at the Respondent'sotherterminals; and,that the Respondent'sbusinessrequiredfrequentinterchangeofemployeesbetween its various terminals.The factors that militated against the three-terminalgroupingwhichtheBoardfoundinappropriate in its previous decision are not presentwith respect to the single-terminal unit sought here.The single-terminal unit avoids the problem of widegeographical separation,and corresponds with theRespondent's only operational subdivision sincethere are no intermediate levels of authority betweenthe terminal and the central office. The terminalmanager is directly responsible to the central officeat Enid,Oklahoma,and the record shows that he hassubstantialauthority in hiring, assigning, anddisciplining drivers and in controlling the day-to-daywork of the drivers. While the employees involved intheBoard'spreviousdecisionworked understandard systemwide pay rates, the record hereshows that, in March 1964,theDenver driversbargained for and obtained a wage readjustmentapplicable only to drivers based in Colorado. Therecord also shows that,as far as the Denver driversare concerned,the Respondent's business does notrequire the frequent interchange of employees withother terminals.In the previous 12 months, nodrivers have been transferred from Denver becauseof business considerations.Trial Examiner's rejectionof the offeras "extremely remote," andthe Trial Examiner's finding that there is "no new evidence"which would require a redefinition of the bargaining unit foundappropriate by the RegionalDirector2N L.R.B. v Groendyke Transport, Inc, 372 F 2d 137 (C A 10)164 NLRB No. 28 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, our approval of a single-terminal unitCorporation,121 NLRB32)-is consistentwith thehere-a unit that,as the analogueof thesingle plant,Board's previous rejectionof a three-terminal unit.ispresumptively appropriatefor the purposes ofAccordingly, we reaffirmthe unit finding and ourcollectivebargaining(Dixie BelleMills, Inc.,139Decision and Order heretoforeissued in this case.NLRB 629, 631;FredericksonMotor Express